


Exhibit (10)(iii)37

CH ENERGY GROUP, INC.



--------------------------------------------------------------------------------

CH ENERGY GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

EFFECTIVE JANUARY 1, 2006
(As Amended January 1, 2008)

--------------------------------------------------------------------------------




CH ENERGY GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EFFECTIVE JANUARY 1, 2006
(As Amended January 1, 2008)

TABLE OF CONTENTS

 

 

 

 

INTRODUCTION & HISTORY

 

2

 

 

 

 

ARTICLE I

NAME, PURPOSE, LEGAL STATUS

 

3

ARTICLE II

GENERAL DEFINITIONS

 

4

ARTICLE III

PARTICIPATION

 

6

ARTICLE IV

SERP ACCRUED BENEFIT

 

7

ARTICLE V

VESTING

 

9

 

 

 

 

ARTICLE VI

NORMAL RETIREMENT BENEFIT

 

10

ARTICLE VII

EARLY RETIREMENT BENEFIT

 

11

ARTICLE VIII

EFFECT OF DEATH AND DISABILITY ON BENEFITS

 

12

ARTICLE IX

SPECIAL PROVISIONS

 

13

ARTICLE X

ADMINISTRATION AND FINANCING

 

21

 

 

 

 

ARTICLE XI

AMENDMENT AND TERMINATION

 

24

ARTICLE XII

MISCELLANEOUS

 

26

-i-

--------------------------------------------------------------------------------




CH ENERGY GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EFFECTIVE JANUARY 1, 2006
(As Amended January 1, 2008)

INTRODUCTION & HISTORY

Effective January 1, 2006, CH Energy Group, Inc. (the “Company”) originally
established the CH Energy Group, Inc. Supplemental Executive Retirement Plan
(the “Plan”), which was established to provide supplemental retirement benefits
for eligible executives.

The Company hereby amends the Plan, effective January 1, 2008, to incorporate
changes required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

-2-

--------------------------------------------------------------------------------




ARTICLE I
NAME, PURPOSE, LEGAL STATUS

 

 

1.1

Name. The plan hereunder shall be known as the CH Energy Group, Inc.
Supplemental Executive Retirement Plan (the “Plan”), effective January 1, 2006
(the “Effective Date”), as amended January 1, 2008.

 

 

1.2

Purpose. The purpose of the Plan is to provide supplemental retirement benefits
for eligible executives of the Company and Participating Affiliates.

 

 

1.3

Legal Status. The Company intends the Plan to be an unfunded deferred
compensation plan for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.

 

 

1.4

Code Section 409A. The Company intends the Plan to comply with Section 409A of
the Code, but does not warrant or guarantee compliance therewith.

-3-

--------------------------------------------------------------------------------




ARTICLE II
GENERAL DEFINITIONS

 

 

2.1

“Affiliate” means each entity with whom the Company would be considered a single
employer under Sections 414(b) and 414(c) of the Code, provided that in applying
Section 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under Section 414(b) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation Section
1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c), “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in that regulation. Such term shall be interpreted in a manner consistent with
the definition of “service recipient” contained in Section 409A of the Code.

 

 

2.2

“Affiliated Group” means (i) the Company and (ii) all Affiliates.

 

 

2.3

“Board” means the Board of Directors of the Company.

 

 

2.4

“Change in Control” means the transactions or events defined in Section 9.3.
However, solely for Section 11.2(b), a “Change in Control” means the occurrence
of a “change in the ownership,” a “change in the effective control” or a “change
in the ownership of a substantial portion of the assets” of the Company or an
Affiliate within the meaning of Section 409A of the Code.

 

 

2.5

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

2.6

“Committee” means the Compensation Committee of the Board or its delegate as
provided in Section 10.1.

 

 

2.7

“Company” means CH Energy Group, Inc., a New York corporation, or any corporate
successor thereto.

 

 

2.8

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

 

2.9

“Effective Date” means the effective date of the Plan, which date is January 1,
2006.

 

 

2.10

“Earliest Retirement Date” means the date provided in Section 7.2.

 

 

2.11

“Employee” means a common law employee of the Affiliated Group.

 

 

2.12

“Eligible Executive” means an Employee who is (i) an Employee of the Company or
of Central Hudson Gas & Electric Corporation who holds an officer position with
the Company or with Central Hudson Gas & Electric Corporation, unless otherwise
determined by the Committee and (ii) a member of a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a) of ERISA.

 

 

2.13

“Normal Retirement Date” means the date described in Section 6.2.

 

 

2.14

“Participant” means an Eligible Executive who (i) becomes a Participant in the
Plan under Section 3.1 and (ii) continues to be a Participant under Section 3.3.

-4-

--------------------------------------------------------------------------------




 

 

2.15

“Participating Affiliate” means an Affiliate that adopts the Plan with the
consent of the Company.

 

 

2.16

“Pension Plan” means the Retirement Income Plan of Central Hudson Gas & Electric
Corporation.

 

 

2.17

“Plan” means this CH Energy Group, Inc. Supplemental Executive Retirement Plan,
and any amendment thereto.

 

 

2.18

“Restoration Plan” means the Central Hudson Gas & Electric Corporation
Retirement Benefit Restoration Plan.

 

 

2.20

“SERP Accrued Benefit” means the amount determined under Section 4.1.

 

 

2.21

“SRP” means the CH Energy Group, Inc. Supplementary Retirement Plan, as in
effect prior to January 1, 2008.

 

 

2.22

“Termination of Employment” means, subject to Section 9.12(b), the termination
of an Employee’s employment with the Affiliated Group as a result of his
voluntary termination, retirement, discharge, death or his becoming eligible to
receive disability benefits under the Company’s or an Affiliate’s long-term
disability plan.

 

 

2.23

“Years of Benefit Service” or “Benefit Service” means the years of service
described in Section 4.3.

 

 

2.24

“Years of Vesting Service” or “Vesting Service” means the years of service
described in Section 7.2.

-5-

--------------------------------------------------------------------------------




ARTICLE III
PARTICIPATION

 

 

3.1

Participant. An Eligible Executive shall become a Participant in the Plan on the
date he first becomes an Eligible Executive, or such later date as designated by
the Committee.

 

 

3.2

Suspension of Participation. A Participant who has an employment status change
as provided under Section 9.2, or incurs a Termination of Employment, shall be
suspended from active participation in the Plan. A Participant who has been
suspended from active participation in the Plan may be reinstated as a
Participant at the discretion of the Committee.

 

 

3.3

Termination of Participation. A Participant will cease to be a Participant upon
the complete distribution or forfeiture of his benefit under the Plan. A
Participant who has ceased to be a Participant may be reinstated as a
Participant at the discretion of the Committee.

-6-

--------------------------------------------------------------------------------




ARTICLE IV
SERP ACCRUED BENEFIT

 

 

 

 

4.1

SERP Accrued Benefit. A Participant’s monthly SERP Accrued Benefit payable
commencing on his Normal Retirement Date shall equal the amount, if any, by
which (i) the Participant’s monthly Target Retirement Benefit (as defined in the
next sentence) exceeds (ii) the sum of the Participant’s Pension Monthly
Benefit, Restoration Monthly Benefit and SRP Monthly Benefit (all as defined
below in this Article IV). Subject to Section 7.1, the Participant’s monthly
“Target Retirement Benefit” shall be determined pursuant to the following
formula:

 

 

 

(57% x Final Average Pay)
12 months              


x

Years of Benefit Service
(not to exceed 30 years)
          30 years

 

 

 

 

4.2

Final Average Pay. A Participant’s “Final Average Pay” is the sum of his highest
annual compensation (as defined herein) during the three consecutive calendar
years of the ten consecutive calendar years which immediately precede his
Termination of Employment, divided by three.

 

 

 

The Participant’s “annual compensation” is his base salary and annual incentive
compensation from the Affiliated Group during a calendar year (including any
years prior to his Plan participation). The Participant’s annual compensation
shall not be reduced by any elective contributions or deferrals from his base
salary or annual incentive compensation made to the Central Hudson Gas &
Electric Company Savings Incentive Plan, any Code Section 125 plan maintained by
the Affiliated Group or any nonqualified deferred compensation plan maintained
by the Affiliated Group.

 

 

 

A Participant’s “annual compensation” shall not include compensation received by
a Participant during any period that precedes the date the Participant’s
employer became an Affiliate.

 

 

 

If the Participant does not have three calendar years of “annual compensation,”
his Final Average Pay is the average of his monthly compensation while employed
with the Affiliated Group, multiplied by twelve.

 

 

4.3

Years of Benefit Service. A Participant’s “Years of Benefit Service” shall equal
his years of benefit service under Section 1.34 of the Pension Plan, or any
successor provision thereto. However, a Participant shall not receive credit for
periods of service with the Company or an Affiliate after his suspension from
participation in the Plan under Section 3.2.

 

 

4.4

Pension Monthly Benefit. The “Pension Monthly Benefit” is the Participant’s
monthly retirement benefit under the Pension Plan, paid as a single life
annuity, in the amount payable on his Normal Retirement Date, which shall
include the social security supplement payable to the Participant under Section
3.3 of the Pension Plan, or any successor provision thereto, actuarially
converted to a single life annuity, but shall not include the retirement account
component of the Pension Plan as described in Article XI of the Pension Plan.
The foregoing actuarial conversion shall be made using the actuarial assumptions
provided in Section 9.7.

 

 

4.5

Restoration Monthly Benefit. The “Restoration Monthly Benefit” is the
Participant’s monthly retirement benefit under the Restoration Plan, paid as a
single life annuity, in the amount payable on his Normal Retirement Date, but
shall not include the retirement account component of the

-7-

--------------------------------------------------------------------------------




 

 

 

Restoration Plan as described in Section 2.01(ii) of the Restoration Plan. The
Restoration Plan shall pay the Participant’s Restoration Monthly Benefit in the
same annuity form of payment as the Participant’s retirement benefit from the
Plan under Article VI or VII (as applicable), using the same actuarial
assumptions as provided under Section 9.7.

 

 

4.6

SRP Monthly Benefit. The “SRP Monthly Benefit” is the actuarial equivalent
monthly amount of the Participant’s retirement benefit under the SRP (if any)
payable as of his Normal Retirement Date. For this purpose, actuarial
equivalence shall be determined (i) by converting the participant’s SRP benefit
payable on his Normal Retirement Date to an equivalent single life annuity
payable on his Normal Retirement Date based on the Participant’s single life
expectancy as of his Normal Retirement Date and (ii) based on actuarial
assumptions and procedures prescribed by the Committee. This Section 4.6 shall
not apply to any Participant whose SRP Monthly Benefit has not commenced by
January 1, 2008.

-8-

--------------------------------------------------------------------------------




ARTICLE V
VESTING

 

 

5.1

Vesting Requirements. A Participant must become vested to be entitled to receive
a SERP Accrued Benefit. The Participant shall become “vested” in the SERP
Accrued Benefit under the Plan under any one of the following circumstances
while an Employee:


 

 

 

 

(a)

Attaining age 61 (under Section 5.2).

 

 

 

 

(b)

Attaining Earliest Retirement Date (under Section 5.3).

 

 

 

 

(c)

A Change in Control of the Company (under Section 5.5).


 

 

5.2

Attaining Age 61. A Participant shall become vested if he is an Employee of the
Company or an Affiliate on or after the day he attains age 61. A Participant
does not need 10 Years of Vesting Service to become vested in this case.

 

 

5.3

Earliest Retirement Date. A Participant shall also be vested if he is an
Employee of the Company or an Affiliate on or after his Earliest Retirement Date
as defined in Section 7.2. A Participant shall be entitled to a reduced benefit
if the Participant begins to receive his benefit before attaining age 61, but
after his Earliest Retirement Date, as provided for under Article VII.

 

 

5.4

Non-Vested Termination. Upon a Participant’s Termination of Employment with the
Affiliated Group before meeting any of the vesting requirements under Section
5.1, he shall not receive any benefit from the Plan whatsoever. If a Participant
is reemployed, he may receive credit for his prior years of service under
Section 9.6.

 

 

5.5

Change in Control. If a Participant is not otherwise vested under Section 5.1, a
Participant shall become vested upon a Change in Control of the Company as
provided in Section 9.3.

 

 

5.6

Forfeiture Events. Even if vested, a Participant shall cease to be vested, and
thereafter not entitled to any benefit from the Plan (regardless if it has
commenced), under certain prescribed circumstances involving his conduct under
Section 9.5.

-9-

--------------------------------------------------------------------------------




ARTICLE VI
NORMAL RETIREMENT BENEFIT

 

 

6.1

SERP Benefit. If a Participant is vested under Article V under Section 5.2, he
shall receive his SERP Accrued Benefit effective as of the first day of the
month after his Termination of Employment (in this Article, the “commencement
date”) as calculated in Section 4.1, to be paid in accordance with Section 6.3.

 

 

6.2

Normal Retirement Date. A Participant’s “Normal Retirement Date” means the first
day of the month following the later of the Participant’s (i) Termination of
Employment or (ii) 61st birthday.

 

 

6.3

Actual Payment. A Participant’s benefit shall commence during the 90-day period
that begins on the six month anniversary of his commencement date under Section
6.1. The Participant’s first payment shall include the value (without interest)
of the payments the Participant would have received had his payment from the
Plan begun on his commencement date.

 

 

6.4

Normal Annuity Form. A Participant’s SERP Accrued Benefit is payable monthly in
the form of a single life annuity. However, if the Participant is married, his
retirement benefit is payable in a joint and 100% survivor annuity with his
spouse which is the actuarial equivalent of the single life annuity. The normal
annuity form of his SERP Accrued Benefit, therefore, shall not be the actual
annuity form in which he receives his retirement benefit from the Pension Plan.
Rather, the normal annuity form is based solely on his marital status at the
commencement of his SERP Accrued Benefit.

 

 

6.5

Alternative Annuity Forms of Payment. Before the commencement date, a
Participant may elect to receive his SERP Accrued Benefit in one of the
following annuity forms of payment that is the actuarial equivalent of the
single life annuity form of payment, subject to such rules and procedures as
established by the Committee:

 

 


 

 

 

 

(a)

A single life annuity.

 

 

 

 

(b)

A 30%, 40%, 50%, 75% or 100% joint and survivor annuity.

 

 

 

 

(c)

Any other annuity form of payment, as may be permitted by the Committee.


 

 

 

The Committee shall disregard any election by a Participant to change the form
of his SERP Accrued Benefit to the extent such election would result in an
impermissible acceleration of the payment of the Participant’s benefit under the
Plan within the meaning of Section 409A of the Code.

 

 

 

At the election of the Participant, the joint and survivor annuity may provide
that, if the Participant’s joint annuitant dies before the Participant, the
Participant’s monthly benefit will increase to the amount he would have received
had he originally elected the single life annuity form of payment. The joint and
survivor annuity that includes this feature will be the actuarial equivalent of
a single life annuity form of payment as provided above.

-10-

--------------------------------------------------------------------------------




ARTICLE VII
EARLY RETIREMENT BENEFIT

 

 

7.1

Early Retirement Benefit. If a Participant is vested under Section 5.3, he shall
receive an early retirement benefit effective as of the first day of the month
after his Termination of Employment (in this Article, the “commencement date”),
to be paid in accordance with Section 7.3. The Participant’s early retirement
benefit shall equal his SERP Accrued Benefit determined in accordance with
Section 4.1, except that, for purposes of this calculation, the Participant’s
(i) monthly Target Retirement Benefit shall be reduced by one-third of one
percent per month (or 4% per year) for each full month by which the commencement
date of his SERP Accrued Benefit precedes the first day of the month after he
attains age 61 and (ii) the benefit offset amounts under Sections 4.4, 4.5 and
4.6 shall be determined as of his commencement date.

 

 

7.2

Earliest Retirement Date. A Participant’s “Earliest Retirement Date” means the
date he has both (i) attained age 55 and (ii) been credited with at least 10
Years of Vesting Service. A Participant’s “Years of Vesting Service” shall equal
his years of vesting service under Section 1.35 of the Pension Plan, or any
successor provision thereto.

 

 

7.3

Actual Payment. A Participant’s benefit shall commence during the 90-day period
that begins on the six month anniversary of his commencement date under Section
7.1. The Participant’s first payment shall include the value (without interest)
of the payments the Participant would have received had his payment from the
Plan begun on his commencement date.

 

 

7.4

Normal Annuity Form. A Participant’s SERP Accrued Benefit is payable in the
“normal” annuity form based on his marital status on the commencement date of
his SERP Accrued Benefit, as provided in Section 6.4.

 

 

7.5

Alternative Annuity Forms of Payment. Before the commencement date, a
Participant may elect to receive his SERP Accrued Benefit in one of the
following annuity forms of payment that is the actuarial equivalent of the
single life annuity form of payment, subject to such rules and procedures as
established by the Committee:


 

 

 

 

(a)

A single life annuity.

 

 

 

 

(b)

A 30%, 40%, 50%, 75% or 100% joint and survivor annuity.

 

 

 

 

(c)

Any other annuity form of payment, as may be permitted by the Committee.


 

 

 

The Committee shall disregard any election by a Participant to change the form
of his SERP Accrued Benefit to the extent such election would result in an
impermissible acceleration of the payment of the Participant’s benefit under the
Plan within the meaning of Section 409A of the Code.

 

 

 

At the election of the Participant, the joint and survivor annuity may provide
that, if the Participant’s joint annuitant dies before the Participant, the
Participant’s monthly benefit will increase to the amount he would have received
had he originally elected the single life annuity form of payment. The joint and
survivor annuity that includes this feature will be the actuarial equivalent of
single life annuity form of payment as provided above.

-11-

--------------------------------------------------------------------------------




ARTICLE VIII
EFFECT OF DEATH AND DISABILITY ON BENEFITS

 

 

8.1

Death Benefit. If a Participant dies before becoming vested in his SERP Accrued
Benefit under Article V, the Participant shall not be entitled to any benefit
under the Plan.

 

 

 

If a Participant is vested in his SERP Accrued Benefit under Article V and dies
before the commencement date of his SERP Accrued Benefit (under Article VI or
VII, or Section 9.4(a), as applicable), his surviving spouse (if marrried for at
least the one year period ending on his death) shall receive a benefit for the
life of the surviving spouse in an amount equal to the monthly amount that would
have been payable as a single life annuity to the Participant as of the date of
his death. Payments shall commence effective as the first day of the first month
coincident with or after the date the Participant would have been eligible to
receive his SERP Accrued Benefit (under Article VI or VII, or Section 9.4(a), as
applicable) assuming his Termination of Employment occurred as of the date of
his death, with payments beginning within 90 days thereof. The surviving
spouse’s first payment shall include the value (without interest) of the
payments the spouse would have received had his payment from the Plan begun on
such commencement date.

 

 

 

If the Participant dies without a surviving spouse, the death benefit is not
paid to any person.

 

 

 

If a Participant dies after the commencement date of his SERP Accrued Benefit,
no death benefit will be payable under this Section 8.1. In this case, the Plan
will pay only whatever survivor benefit is payable under the terms of the
annuity form of payment in which the Participant elected to receive his SERP
Accrued Benefit (under Article VI or VII, as applicable).

 

 

8.2

Disability. If a Participant who is vested under Article V becomes disabled
(within the meaning of the Company’s or Affiliate’s long-term disability plan)
while an Eligible Executive, the Participant’s benefit shall be paid following
the Participant’s Termination of Employment in accordance with Article VI or VII
(subject to Section 9.4(a)). For purposes of calculating the Participant’s SERP
Accrued Benefit under Article IV, he shall accrue additional Years of Benefit
Service under the Plan to the same extent he accrues benefit service under
Sections 1.34 and 3.6 of the Pension Plan (up to a maximum of five Years of
Benefit Service).

-12-

--------------------------------------------------------------------------------




ARTICLE IX
SPECIAL PROVISIONS

 

 

9.1

Leaves of Absence, Severance Pay. A Participant’s Years of Benefit Service and
Years of Vesting Service shall include leaves of absence authorized by the
Company and such other periods of employment as determined by the Committee.
However, the Participant’s annual compensation, Years of Vesting Service, and
Years of Benefit Service shall not include any period following his Termination
of Employment during which he receives severance pay, unless otherwise provided
in Section 9.4.

 

 

9.2

Changes of Employment Status. If a Participant transfers employment to a
non-Participating Affiliate, is reassigned to a position other than a position
described in Section 2.12, ceases to be an Eligible Executive or otherwise fails
to be eligible to participate in the Plan, he shall be suspended from
participation in the Plan. A Participant whose participation in the Plan has
been suspended shall cease to accrue additional benefits after the effective
date of such employment status change. Such Participant’s SERP Accrued Benefit
under Section 4.1 shall be calculated as if he incurred a Termination of
Employment on the date of the employment status change.

 

 

9.3

Change in Control of the Company. A Participant shall vest in his SERP Accrued
Benefit under Section 5.5 upon the occurrence of one of the following “Change in
Control” events:


 

 

 

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (x)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or an
Affiliate or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 9.3; or

 

 

 

 

(b)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

 

 

 

(c)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding

-13-

--------------------------------------------------------------------------------




 

 

 

 

 

Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
of its affiliated companies) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business combination; or

 

 

 

(d)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

 

 

9.4

Effect of a Change in Control on a SERP Accrued Benefit.

 

 

 

(a)

If a Participant who is vested under Article V as a result of a Change in
Control incurs a Termination of Employment (and is not otherwise vested under
Section 5.1(a) or (b)), he will receive his SERP Accrued Benefit on the later of
(i) the first day of the seventh month immediately following the month of the
Participant’s Termination of Employment, or (ii) the date the Participant
attains age 55. Subject to Section 9.4(b), the amount and form of payment of the
Participant’s SERP Accrued Benefit shall be determined in accordance with
Article VII.

 

 

 

 

(b)

If a Participant’s Termination of Employment occurs under circumstances
entitling him to severance pay or benefits under an employment agreement between
the Participant and the Company that becomes effective as a result of the Change
in Control, then the amount (but not the time for payment) of the SERP Accrued
Benefit shall be computed as if the Participant’s employment with the Company or
a Participating Affiliate had continued for a number of years equal to the
multiple (as defined in such employment agreement), with annual compensation
equal to the annual compensation required by the employment agreement.

 

 

 

9.5

Forfeiture Events. Even if a Participant is vested in his SERP Accrued Benefit
under Article V, he shall cease to be vested, and thereafter not be entitled to
any benefit from the Plan (regardless if it commenced), if the Participant’s
employment with the Company or an Affiliate is terminated for any one or more of
the following reasons:

 

 

 

(a)

The Participant’s willful and continued failure to perform substantially his
duties with the Company or an Affiliate (other than any such failure resulting
from incapacity due to

-14-

--------------------------------------------------------------------------------




 

 

 

 

 

physical or mental illness), after a written demand for substantial performance
is delivered to the Participant which specifically identifies the manner in
which the Participant has not substantially performed his duties;

 

 

 

 

(b)

the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or an Affiliate;

 

 

 

 

(c)

the repeated use of alcohol by the Participant that materially interferes with
Participant’s duties, use of illegal drugs by the Participant, or a violation by
the Participant of the drug and/or alcohol policies of the Company or Affiliate;

 

 

 

 

(d)

a conviction, guilty plea or plea of nolo contendere of the Participant for any
crime involving moral turpitude or for any felony;

 

 

 

 

(e)

a breach by the Participant of his fiduciary duties of loyalty or care to the
Company or Affiliate or a material violation of the Code of Business Conduct and
Ethics, or similar policies, of the Company or an Affiliate; or

 

 

 

 

(f)

the breach by the Participant of the confidentiality provision set forth in his
Employment Agreement with the Company.

 

 

 

 

Further, even if a Participant is vested, he shall cease to be vested, and
thereafter not be entitled to any benefit from the Plan (regardless if it
commenced), if (i) his death occurs during the first 24 months of participation
in the Plan as a result of suicide or (ii) he made a material misrepresentation
in any form or document provided by him to or for the benefit of the Company or
an Affiliate.

 

 

9.6

Reemployment. Upon a Participant’s non-vested Termination of Employment, his
Years of Vesting Service and his Years of Benefit Service shall be immediately
forfeited. If the Participant is ever reemployed as an Employee eligible to
participate in the Plan under Section 3.1, the Committee may, in its sole
discretion, reinstate him as a Participant of the Plan and/or may, in its sole
discretion, reinstate all or some of his Years of Benefit Service for purposes
of calculating the Participant’s SERP Accrued Benefit under Section 4.1 and all
or some of his Years of Vesting Service for purposes of determining his
eligibility for an early retirement benefit under Section 7.1 to the extent such
service is not otherwise credited under Sections 1.34 or 1.35 of the Pension
Plan, or any successor provision thereto.

 

 

 

If a Participant was vested under Section 5.2, Section 5.3 or Section 5.5 as of
his Termination of Employment and he is ever reemployed and eligible to
participate in the Plan under Section 3.1, he shall participate in the Plan and
continue to accrue increases to his SERP Accrued Benefit under Section 4.1,
offset by the previous amount of his SERP Accrued Benefit. If the Participant’s
retirement benefit had commenced, the benefit shall not be suspended. To the
extent permitted under Section 409A, upon subsequent retirement, his retirement
benefit shall be calculated based on the foregoing subsequent increase to his
SERP Accrued Benefit.

 

 

9.7

Actuarial Assumptions. For purposes of the Plan, “actuarial equivalence” or
“actuarially equivalent” shall be determined using actuarial assumptions of (i)
mortality using the applicable mortality table, as defined in Section
417(e)(3)(B) of the Code, as in effect for the calendar year of the
determination of the actuarial equivalent value of a benefit, as published by
the Internal Revenue Service, assuming (whether applicable) the Participant is
male and the contingent annuitant is female and (ii) interest at the rate of 7½%
compounded annually. The determination

-15-

--------------------------------------------------------------------------------




 

 

 

 

of actuarial equivalence shall be made as an “immediate annuity” (i.e., as the
actuarial equivalent value of the benefit payable as of the date specified by
the Plan therefor).

 

 

 

The Company may amend the Plan to change the Actuarial Assumptions, subject to
applicable law and the requirements of Section 409A of the Code. A Participant
or any beneficiary shall not be entitled to any grandfathering of benefits in
the event of any change in Actuarial Assumptions, subject to applicable law and
the requirements of Section 409A of the Code.

 

 

 

For purposes of actuarially equivalent alternative annuity forms of payment
under Sections 6.5 and 7.5, at any given time the same actuarial assumptions and
methods must be used in valuing each alternative annuity form in determining
whether the payments are actuarially equivalent and such actuarial assumptions
and methods must be reasonable. The foregoing requirement applies over the
entire term of the Participant’s participation in the Plan, such that the
payments under the alternative annuity form must be actuarially equivalent at
all times. The same actuarial assumptions and methods need not be used over the
term of a Participant’s participation in the Plan. Accordingly, the Company may
amend the Plan to change the actuarial assumptions and methods used to determine
the payments under the alternative annuity forms, provided that all of the
actuarial assumptions and methods are reasonable.

 

 

9.8

Discretionary Acceleration of Payments. To the extent permitted by Section 409A
of the Code, the Committee may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section. The provisions
of this Section are intended to comply with the exception to accelerated
payments under Treasury Regulation Section 1.409A-3(j) and shall be interpreted
and administered accordingly.

 

 

 

(a)

Domestic Relations Orders. The Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan to an individual other than the
Participant as may be necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).

 

 

 

 

(b)

Conflicts of Interest. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any Federal officer or employee in the executive branch to
comply with an ethics agreement with the Federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan to the extent reasonably necessary to
avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).

 

 

 

 

(c)

Employment Taxes. The Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the

-16-

--------------------------------------------------------------------------------




 

 

 

 

 

additional income tax at source on wages attributable to the pyramiding Section
3401 of the Code wages and taxes. However, the total payment under this
acceleration provision must not exceed the aggregate of the FICA or RRTA amount,
and the income tax withholding related to such FICA or RRTA amount.

 

 

 

 

(d)

Limited Cash-Outs. Subject to Section 9.12(a), the Committee may, in its sole
discretion, require a mandatory lump sum payment of amounts deferred under the
Plan that do not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Section 409A of the Code.

 

 

 

 

(e)

Payment Upon Income Inclusion Under Section 409A. Subject to Section 9.12(a),
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan at any time the plan fails to meet
the requirements of Section 409A of the Code. The payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Section 409A of the Code.

 

 

 

 

(f)

Certain Payments to Avoid a Nonallocation Year Under Section 409(p). Subject to
Section 9.12(a), the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to prevent the
occurrence of a nonallocation year (within the meaning of Section 409(p)(3) of
the Code) in the plan year of an employee stock ownership plan next following
the plan year in which such payment is made, provided that the amount paid may
not exceed 125 percent of the minimum amount of payment necessary to avoid the
occurrence of a nonallocation year.

 

 

 

 

(g)

Payment of State, Local, or Foreign Taxes. Subject to Section 9.12(a), the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan to reflect payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
participant. Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the income tax at source on wages imposed under Section 3401 of the Code as a
result of such payment and to pay the additional income tax at source on wages
imposed under Section 3401 of the Code attributable to such additional wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.

 

 

 

 

(h)

Certain Offsets. Subject to Section 9.12(a), the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as satisfaction of a debt of the Participant to the Company (or
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section

-17-

--------------------------------------------------------------------------------




 

 

 

 

 

414(c) of the Code), where such debt is incurred in the ordinary course of the
service relationship between the Company (or any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) and the Participant, the entire amount of reduction
in any of the service recipient’s (as defined in Section 409A of the Code)
taxable years does not exceed $5,000, and the reduction is made at the same time
and in the same amount as the debt otherwise would have been due and collected
from the Participant.

 

 

 

 

(i)

Bona Fide Disputes As To A Right To A Payment. Subject to Section 9.12(a), the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan where such payments occur as part of a
settlement between the Participant and the Company (or any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) of an arm’s length, bona fide dispute as to the
Participant’s right to the deferred amount.

 

 

 

 

(j)

Plan Terminations and Liquidations. Subject to Section 9.12(a), the Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan as provided in Section 11.2.

 

 

 

 

(k)

Other Events and Conditions. Subject to Section 9.12(a), a payment may be
accelerated upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

 

 

 

 

Except as otherwise specifically provided in the Plan, the Committee may not
accelerate the time or schedule of any payment or amount scheduled to be paid
under the Plan within the meaning of Section 409A of the Code.

 

 

 

9.9

Delay of Payments. To the extent permitted under Section 409A of the Code, the
Committee may, in its sole discretion, delay payment under any of the following
circumstances, provided that the Committee treats all payments to similarly
situated Participants on a reasonably consistent basis:

 

 

 

 

(a)

Payments Subject To Section 162(m). A payment may be delayed to the extent that
the Committee reasonably anticipates that if the payment were made as scheduled,
the Company’s deduction with respect to such payment would not be permitted due
to the application of Section 162(m) of the Code. If a payment is delayed
pursuant to this Section, then the payment must be made either (i) during the
Company’s first taxable year in which the Committee reasonably anticipates, or
should reasonably anticipate, that if the payment is made during such year, the
deduction of such payment will not be barred by application of Section 162(m) of
the Code, or (ii) during the period beginning with the first business day of the
seventh month immediately following the Participant’s “separation from service”
as defined in Section 9.12(b) (the “six month anniversary”) and ending on the
later of (I) the last day of the taxable year of the Company in which the six
month anniversary occurs or (II) the 15th day of the third month following the
six month anniversary. Where any scheduled payment to a specific Participant in
a Company’s taxable year is delayed in accordance with this paragraph, all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph must also be delayed. The Committee may not provide the
Participant an election with respect to the timing of the payment under this
Section. For purposes of this Section, the term Company includes

-18-

--------------------------------------------------------------------------------




 

 

 

 

 

any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code.

 

 

 

 

(b)

Federal Securities Laws or Other Applicable Law. A Payment may be delayed where
the Committee reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided that the delayed
payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

 

 

 

 

(c)

Other Events and Conditions. A payment may be delayed upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.

 

 

 

9.10

Actual Date of Payment. To the extent permitted by Section 409A of the Code, the
Committee may delay payment in the event that it is not administratively
possible to make payment on the date (or within the periods) specified in the
Plan, or the making of the payment would jeopardize the ability of the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) to continue as a
going concern. Notwithstanding the foregoing, payment must be made no later than
the latest possible date permitted under Section 409A of the Code.

 

 

9.11

Discharge of Obligations. The payment to a Participant or his beneficiary of his
entire benefit under the Plan shall discharge all obligations of the Affiliated
Group to such Participant or beneficiary under the Plan with respect to that
Plan benefit.

 

 

9.12

Compliance with Section 409A of the Code.

 

 

 

(a)

Notwithstanding anything contained in the Plan to the contrary, if the
Participant is a “specified employee,” as determined under the Company’s policy
for identifying specified employees on the date of his “separation from service”
within the meaning of Section 409A of the Code, then to the extent required in
order to comply with Section 409A of the Code, all amounts payable under the
Plan that constitute a “deferral of compensation” within the meaning of Section
409A of the Code, that are provided as a result of a “separation from service”
within the meaning of Section 409A of the Code and that would otherwise be paid
during the first six months following such separation from service shall be
accumulated through and paid or provided on the first day of the seventh month
immediately following the month of such separation from service (or, if the
Participant dies during such six-month period, within 30 days after the
Participant’s death).

 

 

 

 

(b)

Notwithstanding anything contained in the Plan to the contrary, the term
“Termination of Employment” or words or phrases of similar import shall mean a
“separation from service” as defined in Section 409A of the Code and the
effective date of a Participant’s “separation from service” as defined in
Section 409A of the Code shall constitute the effective date of his “Termination
of Employment”. The Company and the Participant shall take all steps necessary
to ensure that a Termination of Employment shall constitute a “separation from
service” within the meaning of Section 409A of the Code, and any benefit payable
as a result of a Participant’s Termination of Employment shall be paid or

-19-

--------------------------------------------------------------------------------




 

 

 

 

 

provided, if and only if, such Termination of Employment constitutes a
“separation from service” within the meaning of Section 409A of the Code. Upon a
sale or other disposition of the assets of the Company or any Affiliate to an
unrelated purchaser, the Committee reserves the right, to the extent permitted
by Section 409A of the Code, to determine whether Participants providing
services to the purchaser after and in connection with the purchase transaction
have experienced a “separation from service” as defined in Section 409A of the
Code.

 

 

 

 

(c)

It is intended that the payments and benefits provided under the Plan shall
comply with the requirements of Section 409A of the Code. The Plan shall be
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
the Plan may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under Section
409A of the Code upon the Participant. Although the Company shall use its best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of the benefits provided under the
Plan is not warranted or guaranteed. Neither the Company, its affiliates,
directors, officers, employees nor its advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Participant or
other taxpayer as a result of the Plan. Any reference in the Plan to Section
409A of the Code will also include any proposed, temporary or final regulations,
or any other guidance, promulgated with respect to such Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.

-20-

--------------------------------------------------------------------------------




ARTICLE X
ADMINISTRATION AND FINANCING

 

 

10.1

Plan Administration. The Plan is administered by the Committee. The Committee is
responsible for the administration of the Plan and may also delegate certain
administrative functions to other persons, including the Central Hudson Gas &
Electric Corporation Benefits Committee. The Committee possesses the sole and
absolute discretionary authority to interpret and construe the provisions of the
Plan, as well as to make all determinations under the Plan, such as eligibility,
benefits, service credit and distributions. The Committee’s interpretations and
determinations are conclusive on all interested parties.

 

 

10.2

Claims Procedures. Any Participant or beneficiary (a “Claimant”) who believes
that he is entitled to a benefit under the Plan which he has not received may
submit a claim to the Committee. Claims for benefits under the Plan shall be
made in writing, signed by the Claimant or his authorized representative, and
must specify the basis of the Claimant’s complaint and the facts upon which he
relies in making such claim. A claim shall be deemed filed when received by the
Committee.

 

 

 

In the event a claim for benefits is wholly or partially denied by the
Committee, the Committee shall notify the Claimant in writing of the denial of
the claim within a reasonable period of time, but not later than ninety (90)
days after receipt of the claim, unless special circumstances require an
extension of time for processing, in which case the ninety (90) day period may
be extended to 180 days. The Committee shall notify the Claimant in writing of
any such extension. A notice of denial shall be written in a manner reasonably
calculated to be understood by the Claimant, and shall contain (i) the specific
reason or reasons for denial of the claim, (ii) a specific reference to the
pertinent Plan provisions upon which the denial is based, (iii) a description of
any additional material or information necessary for the Claimant to perfect the
claim, together with an explanation of why such material or information is
necessary and (iv) an explanation of the Plan’s review procedure.

 

 

 

Within sixty (60) days of the receipt by the Claimant of the written notice of
denial of the claim, the Claimant may appeal by filing with the Committee a
written request for a full and fair review of the denial of the Claimant’s claim
for benefits. Appeal requests under the Plan shall be made in writing, signed by
the Claimant or his authorized representative, and must specify the basis of the
Claimant’s complaint and the facts upon which he relies in making such appeal.
An appeal request shall be deemed filed when received by the Committee.

 

 

 

The Committee shall render a decision on the claim appeal promptly, but not
later than sixty (60) days after the receipt of the Claimant’s request for
review, unless special circumstances (such as the need to hold a hearing, if
necessary), require an extension of time for processing, in which case the sixty
(60) day period may be extended to 120 days. The Committee shall notify the
Claimant in writing of any such extension. The decision upon review shall be
written in a manner reasonably calculated to be understood by the Claimant, and
shall contain (i) the specific reason or reasons for denial of the claim, (ii) a
specific reference to the pertinent Plan provisions upon which the denial is
based, (iii) a statement that the Claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits and (iv) a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA, if the
adverse benefit determination is sustained on appeal.

-21-

--------------------------------------------------------------------------------




 

 

 

No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrative appeal process. Any lawsuit must be filed no later than the
earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.

 

 

10.3

Committee Authority. The Committee shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions including
interpretations of the Plan, as provided under Section 10.1. A majority vote of
the Committee members shall control any decision.

 

 

10.4

Agents. The Committee may, from time to time, employ other agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.

 

 

10.5

Binding Effect of Decisions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

 

10.6

Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to the Plan on
account of such member’s service on the Committee except in the case of gross
negligence or willful misconduct.

 

 

10.7

Unfunded Plan. The Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or highly
compensated employees” within the meaning of Sections 201, 301, and 401 of
ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title
I of ERISA. Accordingly, to the extent permitted under Section 409A of the Code,
the Company or Participating Affiliate may terminate the Plan and make no
further benefit payments, or remove certain employees as Participants if it is
determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA (as currently
in effect or hereafter amended) which is not so exempt.

 

 

10.8

Company Obligation. The obligation to make benefit payments to any Participant
under the Plan shall be an obligation solely of the Company or a Participating
Affiliate with respect to the benefit receivable from the Company or a
Participating Affiliate and shall not be an obligation of another company. Such
obligation of the Company or Participating Affiliate shall be based on the
services provided by the Participant for the Company and Participating
Affiliate, respectively.

 

 

10.9

Interest of Participants. A Participant and his beneficiaries shall have no
legal or equitable rights, interest or claims in any property or assets of the
Company or a Participating Affiliate, nor shall they be beneficiaries of, or
have any rights, claims or interests in, any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by the
Company or a Participating Affiliate. Such policies or other assets shall not be
held for the benefit of Participants and their beneficiaries, or held in any way
as collateral security for the fulfilling of the obligations of the Company or a
Participating Affiliate under the Plan. Any and all of the assets of the Company
and a Participating Affiliate shall be, and remain, the general, unpledged,
unrestricted assets thereof. The Company and Participating Affiliate’s
obligations under the Plan shall be that of an unfunded and unsecured promise to
pay money in the future.

-22-

--------------------------------------------------------------------------------




 

 

10.10

Trust Fund. The Company or a Participating Affiliate shall be responsible for
the payment of all benefits provided under the Plan regarding a Participant
employed by the Company or Participating Affiliate. At its discretion, the
Company may establish one or more trusts, with such trustees as the Company may
approve, for the purpose of providing for the payment of such benefits. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company or Participating Affiliate’s general creditors. To the
extent any benefits provided under the Plan are actually paid from any such
trust, the Company or Participating Affiliate shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company or Participating Affiliate.

-23-

--------------------------------------------------------------------------------




ARTICLE XI
AMENDMENT AND TERMINATION

 

 

 

11.1

Amendment. The plan sponsor of the Plan is the Company, which has the right to
terminate or amend the provisions of the Plan for any reason and at any time,
including the reduction of accrued benefits and optional forms of payment under
the Plan. Any amendment may provide different benefits or amounts of benefits
from those set forth hereunder. However, the termination or amendment of the
Plan shall not violate applicable law or the requirements of Section 409A of the
Code.

 

 

11.2

Payments Upon Termination of Plan. In the event that the Plan is terminated, the
benefits of a Participant shall be paid to the Participant or his beneficiary on
the dates on which the Participant or his beneficiary would otherwise receive
payments hereunder without regard to the termination of the Plan.
Notwithstanding the preceding sentence, and Section 9.12(a):

 

 

 

(a)

Liquidation; Bankruptcy. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant’s entire benefit to
the Participant or, if applicable, his beneficiary within twelve (12) months of
a corporate dissolution taxed under Section 331 of the Code or with the approval
of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A), provided that the
amounts are included in the Participant’s gross income in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (i) the calendar year in which the Plan
termination and liquidation occurs; (ii) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture as defined under
Section 409A of the Code; or (iii) the first calendar year in which the payment
is administratively practicable.

 

 

 

 

(b)

Change in Control. The Board shall have the authority, in its sole discretion,
to terminate the Plan and pay each Participant’s entire benefit to the
Participant or, if applicable, his beneficiary pursuant to an irrevocable action
taken by the Board within the 30 days preceding or the 12 months following a
Change in Control, provided that this subsection will only apply if all
agreements, methods, programs, and other arrangements sponsored by the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) immediately after
the time of the Change in Control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
Section 409A of the Code are terminated and paid with respect to each
Participant that experienced the Change in Control event, so that under the
terms of the termination and payment all such Participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs, and other arrangements within 12 months of the date the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) irrevocably
takes all necessary action to terminate and liquidate the agreements, methods,
programs, and other arrangements.

 

 

 

 

(c)

Discretionary Terminations. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant’s entire benefit to
the Participant or, if applicable, his beneficiary, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company (or any entity which would be considered to be a
single employer with the Company under Section

-24-

--------------------------------------------------------------------------------




 

 

 

 

 

414(b) or Section 414(c) of the Code); (ii) the Company (or any entity which
would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) terminates and liquidates all agreements,
methods, programs, and other arrangements sponsored by the Company (or any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) that would be aggregated with any
terminated and liquidated agreements, methods, programs, and other arrangements
under Section 409A of the Code if the same Participant had deferrals of
compensation under all of the agreements, methods, programs, and other
arrangements that are terminated and liquidated; (iii) no payments in
liquidation of the Plan are made within 12 months of the date the Board takes
all necessary action to irrevocably terminate and liquidate the Plan other than
payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred; (iv) all payments are made
within 24 months of the date the Board takes all necessary action to irrevocably
terminate and liquidate the Plan; and (v) the Company (or any entity which would
be considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) does not adopt a new plan that would be aggregated
with any terminated and liquidated plan under Section 409A of the Code if the
same Participant participated in both plans, at any time within three years
following the date the Board takes all necessary action to irrevocably terminate
and liquidate the Plan.

 

 

 

 

(d)

Other Events. The Board shall have the authority, in its sole discretion, to
terminate the Plan and pay each Participant’s entire benefit to the Participant
or, if applicable, his beneficiary upon such other events and conditions as the
Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

-25-

--------------------------------------------------------------------------------




ARTICLE XII
MISCELLANEOUS

 

 

12.1

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable under the Plan, or any part thereof, which are, and
all rights to which are, expressly declared to be unassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by the Participant or any other person, nor
be transferable by operation of law in the event of the Participant’s or any
other person’s bankruptcy or insolvency.

 

 

However, if, as a result of a divorce, a Participant is responsible for child
support, alimony, or marital property rights payments, his benefit under the
Plan may be assigned to meet those payments, if a qualifying domestic relations
order has been issued for the Plan, as approved by the Committee.

 

 

12.2

Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by the Company.

 

 

12.3

Gender and Number. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine and the neuter in
all cases where they would so apply; and wherever any words are used herein in
the singular or in the plural, they shall be construed as though they were used
in the plural or the singular, as the case may be, in all cases where they would
so apply.

 

 

12.4

Captions. The captions of the articles, sections and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 

 

12.5

Governing Law. The provisions of the Plan shall be construed and interpreted
according to the laws of the State of New York, except to the extent preempted
by ERISA.

 

 

12.6

Validity. In case any provision of the Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

 

12.7

Notice. Any notice or filing required or permitted to be given to the Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail to any member of the Committee or the Secretary of
the Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant, eligible
spouse, surviving spouse or beneficiary shall be directed to the individual’s
last known address in the Company’s records.

 

 

12.8

Successors. The provisions of the Plan shall bind and inure to the benefit of
the Company and a Participating Affiliate and its successors and assigns. The
term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation,

-26-

--------------------------------------------------------------------------------




 

 

 

purchase or otherwise, acquire all or substantially all of the business and
assets of the Company or a Participating Affiliate, and successors of any such
corporation or other business entity.

 

 

12.9

Withholding. The Company shall withhold from payments made hereunder to any
Participant or beneficiary any taxes required to be withheld from such payments
under federal, state or local law.

 

 

12.10

Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment of such Plan benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan benefit. Such distribution shall completely discharge
the Company and Participating Affiliate from all liability with respect to such
benefit.

 

 

12.11

Release. Notwithstanding anything contained herein to the contrary, neither the
Company nor any Affiliate shall be obligated to make payment of any benefit to a
Participant under the Plan unless such Participant first executes prior to the
date that benefits are scheduled to commence under the Plan a release of claims,
in a form provided by the Company, whereby the Participant fully releases the
Company, all of its Affiliates, the Committee and all of their respective
officers, employees, directors and agents, from any and all rights and claims
that such Participant, or his heirs, representatives, successors and assigns,
may at any time have with respect to the receipt of benefits under the SERP and
of all current or future claims, known or unknown, out of the Participant’s
employment with the Company or its Affiliates or the termination of such
employment, and to the extent such payment is subject to the seven-day
revocation period prescribed by the Age Discrimination in Employment Act of
1967, as amended, or to any similar revocation period in effect on the date of
termination of the Participant’s employment, such revocation period has expired.
The release must become effective and irrevocable in accordance with its terms
no later than the first business day of the seventh month following the
Participant’s Termination of Employment. If he fails to furnish the release, or
if the release furnished by him has not become effective and irrevocable by the
first business day of the seventh month after his Termination of Employment,
then he will not be entitled to any payment under the Plan.

 

 

12.12

Miscellaneous Employment. The establishment of the Plan does not give a
Participant the legal right to continued employment with the Company or
Affiliate. Further, a Participant’s eligibility or his right to benefits under
the Plan should not be interpreted as any guarantee of employment.

 

 

 

 

In the event that any lawsuit or any settlement thereof or any claim, or if any
governmental agency, court or other governing body, requires the Company to
reclassify the employment status of any individual who is excluded from
participation under the Plan, such reclassified individual nevertheless shall
not be considered an Eligible Executive or otherwise eligible for the Plan and,
therefore, not be entitled to accrue benefits under the Plan as a result
thereof.

-27-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, CH Energy Group, Inc. has caused this instrument
to be executed by its duly authorized officer on this ___ day of December, 2007.

 

 

 

 

 

CH ENERGY GROUP, INC.

 

 

 

By: /s/ Steven V. Lant

 

 

--------------------------------------------------------------------------------

 

Title: Chairman of the Board, President and Chief

 

           Executive Officer

-28-

--------------------------------------------------------------------------------